PER CURIAM.
Indictment was returned against defendant charging him with the crime of first degree murder. Upon a jury verdict of guilty of second degree murder, defendant was sentenced to twenty years. This Court granted a delayed appeal upon a finding that defendant had not been advised of his right of appeal.
We have fully reviewed defendant’s assertion that the evidence was insufficient to sustain the conviction. Such assertion is without merit. The record reveals without contradiction that defendant blasted his victim with a shotgun at short range. The question of self-defense was a factual issue supported by the evidence which the jury resolved against defendant. As an aside, we observe that the evidence was sufficient to have supported a conviction of first degree murder, and defendant was fortunate in escaping such a conviction.
The defendant’s other point pertaining to the admission of certain inflammatory photographs into evidence is likewise without merit because they constituted independent evidence that was material to the issue of decedent’s position at the time he met his demise as a result of defendant’s actions. Jackson v. State, 231 So.2d 839 (Fla.DCA 1st, 1970); and Williams v. State, 228 So.2d 377 (Fla.1969).
Affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.